



WARNING

THIS IS AN APPEAL UNDER THE

CHILD AND FAMILY SERVICES ACT

AND IS SUBJECT TO S. 45 OF THE ACT WHICH
    PROVIDES:

45(7)  The court may make an order,

(a) excluding a particular media representative
    from all or part of a hearing;

(b) excluding all media representatives from all
    or a part of a hearing; or

(c) prohibiting the publication of a report of the
    hearing or a specified part of the hearing,

where the court is of the opinion that the presence
    of the media representative or representatives or the publication of the
    report, as the case may be, would cause emotional harm to a child who is a
    witness at or a participant in the hearing or is the subject of the proceeding.

45(8)
No person shall publish or
    make public information that has the effect of identifying a child who is a
    witness at or a participant in a hearing or the subject of a proceeding, or the
    childs parent or foster parent or a member of the childs family.

45(9)
The court may make an order
    prohibiting the publication of information that has the effect of identifying a
    person charged with an offence under this Part.




COURT OF APPEAL FOR ONTARIO

CITATION: Children's Aid Society of London and Middlesex v.
    C.D.B.,

2014 ONCA 692

DATE: 20141009

DOCKET: M43979 (C57823)

Cronk, Gillese and Tulloch JJ.A.

BETWEEN

Childrens Aid Society of London and
    Middlesex

Applicant

(Appellant/Responding
    Party)

and

C.D.B.

Respondent

(Respondent/Moving
    Party)

and

L.D.B.

Respondent

(Respondent/Cross-appellant/

Responding Party)

and

The Childrens Lawyer

Respondent

(Respondent/Responding
    Party)

Sharon Hassan and Hamoody
    Hassan, for the moving party

Donna A. Wowk, for the responding party Childrens Aid
    Society of London and Middlesex

L.D.B., appearing in person

Jane Long, for the responding party The Childrens
    Lawyer

Heard: September 8, 2014

On a motion to quash an appeal from the order of Justice R.
    John Harper of the Superior Court of Justice, Family Court Branch, dated
    September 25, 2013, with reasons reported at 2013 ONSC 5556.

Cronk J.A.:

I.        Introduction

[1]

C.D.B. and L.D.B. married in 1990 and separated in April 2010,
    approximately 20 years later.  They have three sons: M.D.B., born on September
    11, 1994; R.B., born on May 13, 1997; and M.X.B., born on March 12, 2005.

[2]

In April 2010, L.D.B. commenced proceedings for a divorce, custody of
    the children of the marriage, spousal and child support and division and
    equalization of property.

[3]

In September 2010, the Childrens Aid Society of London and Middlesex
    (the Society), applied under s. 37 of the
Child and Family Services Act
,
    R.S.O. 1990, c. C.11 (the Act) for a determination that C.D.B. and L.D.B.s three
    children were in need of protection.  At the time of the protection
    application, the children were 15 (M.D.B.), 12 (R.B.) and 5 (M.X.B.) years of
    age, respectively.

[4]

The child protection application and the matrimonial proceeding were
    heard together.  Following a 154-day hearing that spanned one and one-half years
    (October 2011 to May 2013), the trial judge dismissed the protection
    application and granted various relief in the matrimonial proceeding, including
    custody of the two youngest children to C.D.B.

[5]

The Society appealed from the dismissal of the protection application.  L.D.B.
    initially cross-appealed and later, with leave of this court, filed an Amended
    Supplementary Notice of Appeal from several aspects of the trial judges disposition
    in the matrimonial case relating to custody and child support.  Both appeals
    are pending in this court.

[6]

C.D.B. moves to quash the Societys appeal.  He argues, among other
    matters, that there are no existing child protection concerns relating to any
    of the children of the marriage.  C.D.B. submits that absent any reported,
    investigated and verified current protection concerns, a protection order is
    not in the best interests of the children and the Society has no basis on which
    to seek such an order in relation to any of the children.

[7]

The Society and the Childrens Lawyer resist the motion to quash.  L.D.B.,
    although present for oral argument, took no position on the motion.

[8]

The Society contends that the trial judge erred in his determination of
    the child protection application, on numerous grounds.  It argues, supported by
    the Childrens Lawyer, that the trial judges ruling on the protection
    application raises issues of general importance regarding child protection
    proceedings that require consideration by this court.

[9]

For the reasons that follow, I would allow the motion to quash the
    Societys appeal.

II.       Background in Brief

[10]

The
    trial judges comprehensive reasons (100 single-spaced pages and 420
    paragraphs) describe this familys history and conflicts at length.  For the
    purpose of this motion, it is unnecessary to review that factual background in detail. 
    The pertinent facts may be summarized as follows.

[11]

C.D.B.
    and L.D.B. met in 1987 when C.D.B. was visiting Canada from England.  They married
    in Canada in 1990.  Shortly thereafter, they moved to England and started a
    family.  Their first child, M.D.B., was born in September 1994, and their middle
    child, R.B., was born approximately three years later.  In 2002, the family
    moved back to Canada.  M.X.B., the youngest child, was born in 2005.

[12]

By
    2009, marital difficulties had emerged between C.D.B. and L.D.B.  C.D.B.
    claimed, and the trial judge accepted, that L.D.B. began to use alcohol to
    excess in 2009, which contributed to erratic behaviour on her part, including
    uncontrolled rages, swearing [and] yelling to which the children were
    exposed.  Nonetheless, by the fall of 2009, C.D.B. and L.D.B. were considering
    moving back to England with their children.

[13]

Several
    pivotal events occurred in the winter and spring of 2010.  First, C.D.B.
    suspected that L.D.B. was having an affair.  This led to altercations between
    the couple and between C.D.B. and a third party.

[14]

Second,
    in early April 2010, C.D.B. took M.D.B. and R.B. to England in order for M.D.B.
    to participate in tryouts for a soccer academy in the United Kingdom, with a
    view to a professional career in soccer.  They were scheduled to return to
    Canada on April 22, 2010.  However, they were unable to do so because volcanic
    ash drifting over the Atlantic Ocean caused flight cancellations.

[15]

On
    April 27, 2010, L.D.B. commenced proceedings for divorce, custody of the
    children of the marriage and exclusive possession of the matrimonial house. 
    She also brought an urgent
ex parte
motion, seeking the immediate
    return of the children from England, with police assistance, and a restraining
    order against C.D.B. because he allegedly was emotionally abusive, controlling
    and coercive.

[16]

As
    it happens, the trial judge heard L.D.B.s
ex parte
motion.  He granted
    an order for the return of the children to their mothers custody in Ontario.
[1]


[17]

After
    these events, the matrimonial strife between C.D.B. and L.D.B. intensified. 
    The following examples illustrate the deepening conflicts in the family:

1)

While in their
    mothers care, M.D.B. and R.B. sent several texts to their father stating that
    their mother had been drinking and that they were scared.  Their father told
    them to call the Society.  In May 2010, the boys, C.D.B and others called the
    Society, expressing concern over L.D.B.s drinking and indicating that the boys
    were afraid;

2)

A protection worker at
    the Society contacted L.D.B. on May 20, 2010.  L.D.B. told her that her husband
    was charged with uttering threats and that her son M.D.B. was angry that she
    withdrew as her husbands surety;

3)

On May 26, 2010,
    Campbell J. of the Superior Court of Justice reversed the trial judges interim
    custody order of April 27, 2010 and authorized C.D.B. to return to reside in
    the matrimonial home with L.D.B. and the children;

4)

On June 18, 2010,
    L.D.B. went to the police, alleging that C.D.B. threw a basketball at her. 
    C.D.B. was arrested for assault with a weapon, but then released when the
    police concluded there was insufficient evidence to proceed with the charge;

5)

In July, 2010, L.D.B.
    moved out of the matrimonial home to reside with her parents in Chatham,
    Ontario.  From that date until the conclusion of the matrimonial proceeding, M.X.B.
    primarily resided with his mother in Chatham; and

6)

On August 30, 2010,
    L.D.B. and M.D.B. became involved in a physical altercation with each other, in
    a park where L.D.B. was visiting with the children.  L.D.B. asserted that
    M.D.B. hit her several times on the head with a rock and attempted to drown her
    when they fell into a stream. She maintained that C.D.B. encouraged him to do
    it.  M.D.B.s version of events was markedly different.  He said that his mother
    lunged at him with a knife and he hit her with a rock in order to defend
    himself when they fell into the stream.

M.D.B., then 15 years of age, was
    charged with assault with a weapon and assault causing bodily harm.  He was
    later charged with attempted murder in respect of the same incident.

At the subsequent matrimonial trial,
    the trial judge accepted M.D.B.s account of these events, in part because he
    found it more consistent with the testimony of a witness who had observed the altercation.
[2]


III.      Proceedings Before the Trial Judge

[18]

The
    combined child protection and matrimonial hearing commenced in October 2011. 
    By then, R.B. was living with his father, M.X.B. was living with his mother,
    and M.D.B., who was still facing the criminal charges described above, was
    living with his surety.  In January 2012, M.D.B.s bail terms were varied and
    he again began to reside with his father.

[19]

It
    is an understatement to describe the matrimonial and child protection hearing as
    high-conflict litigation of an extraordinary duration.  L.D.B. alleged that her
    husband was emotionally and physically abusive.  She also claimed that he was a
    murderer who had used his eldest son in an attempt to kill her.  C.D.B. denied
    these allegations.  C.D.B., M.D.B. and R.B. maintained that, from 2009 onwards,
    L.D.B. drank alcohol excessively, causing her to behave in an erratic and dangerous
    manner.

[20]

The
    trial judge soundly rejected L.D.B.s claim of emotional and physical abuse by
    her husband.  He found that she had misrepresented herself as a helpless victim
    of domestic violence who was controlled in every way by C.D.B. and that she had
    manipulated the system with ever-expanding allegations of abuse by C.D.B.  He
    held that her assertions of abuse and her representations that C.D.B. was
    controlling and someone to be feared were not believable and that her testimony
    concerning her altercation with M.D.B. did not accord with reality.  He also
    found that L.D.B. had a significant problem with alcohol that she could not
    control and that she had materially misrepresented the level of her alcohol use
    and her yelling and swearing at the children.

[21]

In
    stark contrast, the trial judge accepted that C.D.B. provided proper care for
    the children, in a dedicated manner, and that the childrens best interests and
    the restoration of normality in their lives would be furthered if they were
    placed in his care.

[22]

The
    trial judge was expressly critical of the Societys approach to the conflict in
    this family and the litigation.  He concluded, among other matters, that the
    Society had failed to conduct itself in a manner consistent with its mandate,
    authority and duties as a statutory litigant.  He found that the Society did
    not act impartially or in the best interests of the children but, rather, acted
    throughout as an advocate for L.D.B.  Further, it did not seriously consider or
    properly investigate the allegations of M.D.B., R.B. and their father that the
    boys were scared of their mother because of her excessive drinking and
    associated behaviour.

[23]

In
    the end, the trial judge ruled that M.X.B. should be placed in the custody of
    his father in the matrimonial home, with access in favour of L.D.B.  M.X.B.
    returned to live with his father on September 27, 2013.  The trial judge
    ordered no access to R.B., unless R.B. requested such access.
[3]


[24]

The
    trial judge rejected the Societys claim that the children of the marriage were
    in need of protection from C.D.B.  To the contrary, he concluded that the
    children would be in need of protection if they were placed in their mothers
    custody.  Having regard to his custody ruling in the matrimonial proceeding, he
    therefore dismissed the Societys child protection application.

[25]

The
    trial judge also awarded costs to C.D.B., on a full indemnity basis.  He found
    that both L.D.B. and the Society acted in bad faith in the conduct of the
    litigation.  He ordered that the Society pay costs to C.D.B. in the amount of
    $1,410,449.50 and that L.D.B. pay costs to C.D.B. in the sum of $604,478.36.

[26]

Both
    the Society and L.D.B. have sought leave to appeal these costs awards.  During
    oral argument of this motion to quash, C.D.B. clarified that he does not
    challenge the Societys right to seek leave to appeal the adverse costs award
    made against it and, if leave be granted, to appeal from that award.  Rather,
    the sole focus of C.D.B.s motion to quash is the Societys proposed appeal
    from the dismissal of the child protection application.

IV.     Issue and Discussion

[27]

In
    its Notice of Appeal, the Society advances 146 grounds in support of its
    contention that the trial judge erred in his disposition of the child
    protection application.  The Society seeks an order that all three children of
    the marriage were children in need of protection within the meaning of the Act as
    of September 10, 2010  the date of issuance of the Societys protection
    application.  In addition, the Society asks: 1) that a disposition be made in
    the best interests of the youngest child, [M.X.B.], in accordance with the
    principles listed in s. 37(3) of the [Act]; 2) in the alternative, that an
    order be made requiring a new protection hearing concerning M.X.B.; or 3) in
    the further alternative, that a new protection hearing be ordered regarding all
    the children, before a different trial judge.  The Society makes no specific
    mention of M.D.B. in its Notice, and seeks no specific disposition in relation
    to R.B.

[28]

In
    light of the grounds raised and the relief sought by the Society on appeal, I
    would frame the sole issue on this motion to quash as follows: is there any
    basis for declaring any of the children of the marriage to be children in need
    of protection under the Act, either now or at the time of commencement of the
    child protection application in 2010?

[29]

On
    the record before this court, I see no basis for declaring any of the children
    of the marriage, including M.X.B., to be children in need of protection within
    the meaning of the Act, either now or in September 2010.  It follows that I
    would allow C.D.B.s motion to quash.  I reach this conclusion for the
    following reasons.

[30]

First,
    as I see it, the merits of the Societys appeal are tenuous, at best.  The
    trial judge concluded that the children of the marriage were not in need of
    protection from their father.  He found that the children would be in need of
    protection only if they were placed in the custody of their mother.  Since the
    trial judge also concluded that custody of the two youngest children should be
    awarded to C.D.B., he dismissed the Societys protection application.  Thus, in
    the trial judges view, the Society had failed to demonstrate that any of the
    children were in need of protection as of the date of his decision (September
    2013).

[31]

The
    trial judge made dozens of factual findings in support of these critical
    conclusions.  Virtually all these findings were based on his credibility
    assessments of C.D.B., L.D.B. and other witnesses.  The evidence, which was marshalled
    during an unusually long hearing, was carefully scrutinized in his
    comprehensive and cogent reasons.  The trial judges credibility assessments
    and his evaluation of the evidence as a whole are matters squarely within his domain. 
    They attract a highly deferential standard of review.  As a result, the Society
    faces a steep uphill battle in seeking to disturb the trial judges protection
    ruling on appeal.

[32]

Second,
    and importantly, there is no evidence before this court of any current
    protection concerns regarding any of the children.

[33]

Neither
    the Societys nor the Childrens Lawyers
facta
on this motion
    identifies any current protection concerns in respect of any of the children.  Nor
    has any evidence been filed on this motion to demonstrate any existing or
    on-going protection concerns regarding the children.

[34]

Further,
    no protection application regarding any of the children has been commenced
    since the date of the trial judges decision.

[35]

Nonetheless,
    the Society took the position in its factum that it remains concerned about
    the children, particularly [M.X.B.].  Simply put, there is no evidence before
    this court describing, let alone detailing, these alleged concerns.

[36]

Under
    the Act, the Society is statutorily obliged to act in the best interests of the
    children and to promote their protection and well-being.  If there was any
    basis to suggest that any of the children are in need of protection at present,
    or were in need of protection at any time since the date of the trial judges
    decision, it might be expected that evidence of such need would have been
    placed before this court.  No such evidence has been forthcoming from the
    Society or the Childrens Lawyer.  In fact, during oral argument, the Society
    acknowledged that there is no evidence before this court of any current or
    on-going protection concerns.

[37]

In
    the result, this court is left with the Societys bald assertion of
    unspecified, current concerns about the children, particularly M.X.B.  This is
    insufficient to establish any present need for a protection order.

[38]

Moreover,
    even assuming some minimal merit to the grounds of appeal sought to be advanced
    by the Society, I see no utility to the relief sought.  If successful on appeal
     an outcome I regard as most unlikely  the primary relief sought by the
    Society is tantamount to a retroactive protection order, that is, a
    determination that the children were in need of protection almost four years
    ago, when the Societys child protection application was commenced.  In my
    view, in the absence of any evidence of existing child protection concerns,
    such an order would be contrary to the best interests of the children.  Indeed,
    such an order would undermine the stability of their current living
    circumstances and reignite the conflicts in this family.  For the same reasons,
    I fail to see how subjecting any of the children and the parties to a new
    protection hearing could be said to promote the best interests of the children
    or the administration of justice.

[39]

As
    acknowledged by the Childrens Lawyer, the issue whether the children were in
    need of protection in September 2010 is now moot.  And, as I have said, the
    Society has raised no concerns about the care of the children, including
    C.D.B.s care of M.X.B., since the conclusion of the proceedings before the
    trial judge.  Absent any live child protection issue in relation to any of the
    children, an appeal to this court in the name of child protection concerns
    cannot serve the best interests of the children or the interests of justice.

[40]

Relying
    on this courts decision in
Schmidt v. Toronto-Dominion Bank
(1995),
    24 O.R. (3d) 1, the Society argues that the threshold for the granting of an
    order quashing an appeal is high and that the demonstration of even a minimal
    level of merit to an appeal will defeat a motion to quash where it is alleged
    that the proposed appeal lacks merit.  I agree.

[41]

However,
    a manifest lack of merit is only one basis upon which an appeal may properly be
    quashed:
Schmidt
.  Where the proposed appeal involves claimed child
    protection issues and where, as here, there is no evidence of any existing
    child protection concerns, the best interests of the affected children and the
    interests of justice and judicial economy may demand that the appeal be
    quashed.  In my view, this is such a case.

V.      Disposition

[42]

For
    the reasons given, I would allow C.D.B.s motion to quash the Societys appeal
    from the trial judges dismissal of its child protection application.  Nothing
    in this proposed disposition affects 1) the Societys motion for leave to
    appeal the trial judges costs award against it and, if leave is granted, its
    appeal from that award; or 2) L.D.B.s pending appeal in relation to the
    matrimonial proceeding.  The trial judges determination of the care and
    custody of M.X.B. will therefore be addressed on L.D.B.s appeal.

[43]

I
    would award C.D.B. his costs of this motion, fixed in the total amount of
    $7,500, payable by the Society within 30 days from the date of these reasons.

Released:

OCT -9 2014                                    E.A.
    Cronk J.A.

EAC                                                I
    agree E.E. Gillese J.A.

I
    agree M. Tulloch J.A.





[1]
In the subsequent matrimonial proceeding, the trial judge concluded that L.D.B.
    had misled him on her
ex parte
motion by failing to disclose that 1)
    she was in frequent contact with her family at the time of the motion, and 2)
    the reason for her familys delayed return to Canada was the cancellation of
    airline flights triggered by the spread of volcanic ash.



[2]
On September 19, 2012, following a preliminary inquiry, M.D.B. pled guilty to
    common assault in respect of his altercation with his mother.



[3]
M.D.B. turned 18 years of age on September 11, 2012.  Shortly thereafter, the
    trial judge dismissed the Societys protection application with respect to
    M.D.B.


